PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/077,293
Filing Date: 10 Aug 2018
Appellant(s): Carrier Corporation



__________________
Mr. David A. Burns
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 10, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant arguments filed on 06/10/2022 have been fully considered but they are not persuasive. 

CLAIMS 1 AND 15 ARE NOT OBVIOUS OVER WAGNER IN VIEW OF FAITH, IN VIEW OF ZENATY, AND IN FUTHER VIEW OF MONTGGOMERY

As to claim 1, Appellant argues: “On page 3, the Office contends Wagner discloses a local entry device as element number ‘114’ ”. Applicant argues, “In fact, element number ‘114’ of Wagner represents an Entity Management and Recognition (EMAR) Unit. This is clearly not a local entry device.”
The Examiner respectfully disagrees with Appellant’s argument, because a local entry device is given it clear and ordinary meaning. Note, in ¶0036 of Appellant submitted application local entry device 30 is defined as a device which transmits an advertisement continuously or through a pattern of pulses. In addition, figure 1 of Appellant drawings shows the local entry device 30 is located at the entry point. Wagner figure 7 shows the EMAR unit 114 is located at the entry point and ¶0027 discloses the EMAR unit is an advertising iBeacon which notifies nearby devices of its presence and transmits a universally unique identifier, and ID for the door, and a door challenge. Thus, the EMAR unit of Wagner clearly represents a local entry device and Appellant arguments are not persuasive. 

Appellant further argues: “In addition, and on page 3, the Office contends Wagner discloses “a computer-based server (figs. 7A-7N: 108 discloses as an EMAR server) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device and ... (para. 0030-0031).” 
The Examiner respectfully disagrees with Appellant’s argument, because first the Appellant does not present an argument of why they disagree. However, ¶0031 of Wagner discloses the message transmitted by the mobile device is transmitted to the EMAR server via the EMAR unit by WiFi. Thus, Appellant arguments are not persuasive and the rejection is maintained.

Appellant argues: “In fact, paragraph [0031] discloses a response is sent from the EMAR unit 114 and to the server. The mobile device (117) does not communicate with the server (108). More specifically, in claim 1, the mobile device sends a wireless identifier signal to the computer-based server upon detection of the advertisement from the local entry device. Instead, Wagner discloses the mobile device (117) sends a challenge-response to the alleged local entry device (114), and the alleged local entry device (114) then sends a response to the challenge to the EMAR server (108), see paragraphs [0030]-[0032].”
The Examiner respectfully disagrees with Appellant’s argument, because the claim does not state the mobile device communicates directly with the server. However, if Appellant would like that interpretation they should amend the claims to directly state this interpretation. In addition, ¶0028 of Faith states the mobile device may communicate the message directly to the server. Thus, Appellant arguments are not persuasive and the rejection is maintained. 


As to claim 15, Appellant argues: “On page 3, the Office contends Wagner discloses a local entry device as element number ‘114’ ”. Applicant argues, “In fact, element number ‘114’ of Wagner represents an Entity Management and Recognition (EMAR) Unit. This is clearly not a local entry device.”
The Examiner respectfully disagrees with Appellant’s argument, because a local entry device is given it clear and ordinary meaning. Note, in ¶0036 of Appellant submitted application local entry device 30 is defined as a device which transmits an advertisement continuously or through a pattern of pulses. In addition, figure 1 of Appellant drawings shows the local entry device 30 is located at the entry point. Wagner figure 7 shows the EMAR unit 114 is located at the entry point and ¶0027 discloses the EMAR unit is an advertising iBeacon which notifies nearby devices of its presence and transmits a universally unique identifier, and ID for the door, and a door challenge. Thus, the EMAR unit of Wagner clearly represents a local entry device and Appellant arguments are not persuasive. 

Appellant argues: “In fact, paragraph [0031] of Wagner discloses a response is sent from the EMAR unit 114 and to the server. The mobile device (117) does not communicate with the server (108). More specifically, Wagner does not disclose ‘sending a wireless signal by a mobile device to a computer-based server indicative of the local entry device identifier and a mobile device identifier of the mobile device.’”
The Examiner respectfully disagrees with Appellant’s argument, because claim 15 states the mobile device transmits data indicative of an identifier of the mobile device and access point. In other words, the mobile device sends data which the server can use to identify the mobile device and access point. Faith discloses in ¶0028 the mobile device may communicate directly with the server, and ¶0030 discloses the mobile device may transmit a message to the server with data the server may use to identify the mobile device and access point. Thus, Appellant arguments are not persuasive and the rejection is maintained. 

Appellant argues: “Even further, the Office is silent on the following limitations regarding claim 15: ‘transmitting a wireless permission signal by the computer-based server to the mobile device indicative of an access permission status;’”.
The Examiner respectfully disagrees with Appellant’s argument, because Appellant argues against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this scenario, Faith discloses it has been known for an access system computer-based server to be configured to transmit a wireless permission signal to a mobile device indicative of entry permission status, and the mobile device is configured to accordingly notify a user (see page 3 of Final Office action dated 02/18/2022). Thus, Appellant arguments are not persuasive and the rejection is maintained.

CLAIM 13 IS NOT OBVIOUS OVER WAQGNER IN VIEW OF ZENATY, IN VIEW OF MONTGOMERY, AND IN FURTHER VIEW OF DAVIS

As to claim 13, Appellant argues: “On page 8, the Office contends Wagner discloses a local entry device as element number ‘114’ ”. Applicant argues, “In fact, element number ‘114’ of Wagner represents an Entity Management and Recognition (EMAR) Unit. This is clearly not a local entry device.”
The Examiner respectfully disagrees with Appellant’s argument, because a local entry device is given it clear and ordinary meaning. Note, in ¶0036 of Appellant submitted application local entry device 30 is defined as a device which transmits an advertisement continuously or through a pattern of pulses. In addition, figure 1 of Appellant drawings shows the local entry device 30 is located at the entry point. Wagner figure 7 shows the EMAR unit 114 is located at the entry point and ¶0027 discloses the EMAR unit is an advertising iBeacon which notifies nearby devices of its presence and transmits a universally unique identifier, and ID for the door, and a door challenge. Thus, the EMAR unit of Wagner clearly represents a local entry device and Appellant arguments are not persuasive. 

Appellant further argues: “On page 8, the Office contends Wagner discloses “a computer-based server (fig. 7: 108) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device... (para. 0030-0031).” 
The Examiner respectfully disagrees with Appellant’s argument, because first the Appellant does not present an argument of why they disagree. However, ¶0031 of Wagner discloses the message transmitted by the mobile device is transmitted to the EMAR server via the EMAR unit by WiFi. Thus, Appellant arguments are not persuasive and the rejection is maintained.

Appellant argues: “In fact, paragraph [0031] discloses a response is sent from the EMAR unit 114 and to the server. The mobile device (117) does not communicate with the server (108). More specifically, in claim 1, the mobile device sends a wireless identifier signal to the computer-based server upon detection of the advertisement from the local entry device. Instead, Wagner discloses the mobile device (117) sends a challenge-response to the alleged local entry device (114), and the alleged local entry device (114) then sends a response to the challenge to the EMAR server (108), see paragraphs [0030]-[0032].”
The Examiner respectfully disagrees with Appellant’s argument, because the claim does not state the mobile device communicates directly with the server. However, if Appellant would like that interpretation they should amend the claims to directly state this interpretation. In addition, ¶0028 of Faith states the mobile device may communicate the message directly to the server. Thus, Appellant arguments are not persuasive and the rejection is maintained. 

CLAIM 14 IS NOT OBVIOUS OVER WAQGNER IN VIEW OF ZENATY, IN VIEW OF MONTGOMERY, AND IN FURTHER VIEW OF DAVIS

As to claim 14, Appellant argues: “On page 10, the Office contends Wagner discloses a local entry device as element number ‘114’ ”. Applicant argues, “In fact, element number ‘114’ of Wagner represents an Entity Management and Recognition (EMAR) Unit. This is clearly not a local entry device.”
The Examiner respectfully disagrees with Appellant’s argument, because a local entry device is given it clear and ordinary meaning. Note, in ¶0036 of Appellant submitted application local entry device 30 is defined as a device which transmits an advertisement continuously or through a pattern of pulses. In addition, figure 1 of Appellant drawings shows the local entry device 30 is located at the entry point. Wagner figure 7 shows the EMAR unit 114 is located at the entry point and ¶0027 discloses the EMAR unit is an advertising iBeacon which notifies nearby devices of its presence and transmits a universally unique identifier, and ID for the door, and a door challenge. Thus, the EMAR unit of Wagner clearly represents a local entry device and Appellant arguments are not persuasive. 

Appellant further argues: “On page 11, the Office contends Wagner discloses “a computer-based server (fig. 7: 108) configured to receive a wireless identifier signal from the mobile device upon detection of the advertisement by the mobile device... (para. 0030-0031).” 
The Examiner respectfully disagrees with Appellant’s argument, because first the Appellant does not present an argument of why they disagree. However, ¶0031 of Wagner discloses the message transmitted by the mobile device is transmitted to the EMAR server via the EMAR unit by WiFi. Thus, Appellant arguments are not persuasive and the rejection is maintained.

Appellant argues: “In fact, paragraph [0031] discloses a response is sent from the EMAR unit 114 and to the server. The mobile device (117) does not communicate with the server (108). More specifically, in claim 1, the mobile device sends a wireless identifier signal to the computer-based server upon detection of the advertisement from the local entry device. Instead, Wagner discloses the mobile device (117) sends a challenge-response to the alleged local entry device (114), and the alleged local entry device (114) then sends a response to the challenge to the EMAR server (108), see paragraphs [0030]-[0032].”
The Examiner respectfully disagrees with Appellant’s argument, because the claim does not state the mobile device communicates directly with the server. However, if Appellant would like that interpretation they should amend the claims to directly state this interpretation. In addition, ¶0028 of Faith states the mobile device may communicate the message directly to the server. Thus, Appellant arguments are not persuasive and the rejection is maintained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CURTIS J KING/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        

Conferees:
/QUAN ZHEN WANG/Supervisory Patent Examiner, Art Unit 2684                                                                                                                                                                                                        
                                                                                                                                                                                                /JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689                                                                                                                                                                                                        







Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.